UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 07-01-2014 – 06-30-2015 Item 1.Proxy Voting Record. VP Balanced 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Sondra L. Barbour For For Management 1c Elect Director Thomas 'Tony' K. Brown For For Management 1d Elect Director Vance D. Coffman For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Inge G. Thulin For For Management 1j Elect Director Robert J. Ulrich For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Richard A. Gonzalez For For Management 1.3 Elect Director Glenn F. Tilton For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 1m Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4A Amend Policy to Disclose Payments to Against Against Shareholder Tax-Exempt Organizations 4B Adopt Share Retention Policy For Against Against Shareholder Senior Executives ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: NOV 14, 2014 Meeting Type: Special Record Date: SEP 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management ALCOA INC. Ticker: AA Security ID: 013817101 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: FEB 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kathryn S. Fuller For For Management 1.2 Elect Director L. Rafael Reif For For Management 1.3 Elect Director Patricia F. Russo For For Management 1.4 Elect Director Ernesto Zedillo For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JAN 28, 2015 Meeting Type: Annual Record Date: DEC 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert A. Minicucci as a Director For For Management 1.2 Elect Adrian Gardner as a Director For For Management 1.3 Elect John T. McLennan as a Director For For Management 1.4 Elect Simon Olswang as a Director For For Management 1.5 Elect Zohar Zisapel as a Director For For Management 1.6 Elect Julian A. Brodsky as a Director For For Management 1.7 Elect Clayton Christensen as a Director For For Management 1.8 Elect Eli Gelman as a Director For For Management 1.9 Elect James S. Kahan as a Director For For Management 1.10 Elect Richard T.C. LeFave as a Director For For Management 1.11 Elect Giora Yaron as a Director For For Management 2 Approve Dividends For For Management 3 Re-approve Stock Option Plan For Against Management 4 Accept Consolidated Financial For For Management Statements and Statutory Reports 5 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Don Cornwell For For Management 1b Elect Director Peter R. Fisher For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director Peter D. Hancock For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director James M. Cracchiolo For For Management 1.1b Elect Director Dianne Neal Blixt For For Management 1.1c Elect Director Amy DiGeso For For Management 1.1d Elect Director Lon R. Greenberg For For Management 1.1e Elect Director Siri S. Marshall For For Management 1.1f Elect Director Jeffrey Noddle For For Management 1.1g Elect Director H. Jay Sarles For For Management 1.1h Elect Director Robert F. Sharpe, Jr. For For Management 1.1i Elect Director William H. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Greg C. Garland For For Management 1.8 Elect Director Rebecca M. Henderson For For Management 1.9 Elect Director Frank C. Herringer For For Management 1.10 Elect Director Tyler Jacks For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Ronald D. Sugar For For Management 1.13 Elect Director R. Sanders Williams For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Amend Executive Incentive Bonus Plan For Against Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: MAR 10, 2015 Meeting Type: Annual Record Date: JAN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Cook For For Management 1.2 Elect Director Al Gore For For Management 1.3 Elect Director Bob Iger For For Management 1.4 Elect Director Andrea Jung For For Management 1.5 Elect Director Art Levinson For For Management 1.6 Elect Director Ron Sugar For For Management 1.7 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Report on Risks Associated with Repeal Against Against Shareholder of Climate Change Policies 6 Adopt Proxy Access Right Against For Shareholder ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Mollie Hale Carter For For Management 1.3 Elect Director Terrell K. Crews For For Management 1.4 Elect Director Pierre Dufour For For Management 1.5 Elect Director Donald E. Felsinger For For Management 1.6 Elect Director Juan R. Luciano For For Management 1.7 Elect Director Antonio Maciel Neto For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Francisco Sanchez For For Management 1.11 Elect Director Daniel Shih For For Management 1.12 Elect Director Kelvin R. Westbrook For For Management 1.13 Elect Director Patricia A. Woertz For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder ASPEN INSURANCE HOLDINGS LIMITED Ticker: AHL Security ID: G05384105 Meeting Date: JUL 25, 2014 Meeting Type: Proxy Contest Record Date: JUN 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Blue Card) None 1 Revoke Consent to Request Special For For Shareholder Meeting 2 Revoke Consent to Request a For For Shareholder Court-Ordered Shareholder Meeting to Vote on a Scheme of Arrangement # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None 1 Consent to Request Special Meeting For Did Not Vote Shareholder 2 Consent to Request a Court-Ordered For Did Not Vote Shareholder Shareholder Meeting to Vote on a Scheme of Arrangement ASPEN INSURANCE HOLDINGS LIMITED Ticker: AHL Security ID: G05384105 Meeting Date: APR 22, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a.1 Elect Director Glyn Jones For For Management 1a.2 Elect Director Gary Gregg For For Management 1a.3 Elect Director Bret Pearlman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration Auditors AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 24, 2015 Meeting Type: Annual Record Date: FEB 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Scott T. Ford For For Management 1.3 Elect Director Glenn H. Hutchins For For Management 1.4 Elect Director William E. Kennard For For Management 1.5 Elect Director Jon C. Madonna For For Management 1.6 Elect Director Michael B. McCallister For For Management 1.7 Elect Director John B. McCoy For For Management 1.8 Elect Director Beth E. Mooney For For Management 1.9 Elect Director Joyce M. Roche For For Management 1.10 Elect Director Matthew K. Rose For For Management 1.11 Elect Director Cynthia B. Taylor For For Management 1.12 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Indirect Political Against Against Shareholder Contribution 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Amend Bylaws to Call Special Meetings Against For Shareholder AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 18, 2014 Meeting Type: Annual Record Date: OCT 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director Linda A. Goodspeed For For Management 1.3 Elect Director Sue E. Gove For For Management 1.4 Elect Director Earl G. Graves, Jr. For For Management 1.5 Elect Director Enderson Guimaraes For For Management 1.6 Elect Director J. R. Hyde, III For For Management 1.7 Elect Director D. Bryan Jordan For For Management 1.8 Elect Director W. Andrew McKenna For For Management 1.9 Elect Director George R. Mrkonic, Jr. For For Management 1.10 Elect Director Luis P. Nieto For For Management 1.11 Elect Director William C. Rhodes, III For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Political Contributions Against Against Shareholder BALL CORPORATION Ticker: BLL Security ID: 058498106 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For Withhold Management 1.2 Elect Director Michael J. Cave For Withhold Management 1.3 Elect Director R. David Hoover For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sharon L. Allen For Against Management 1b Elect Director Susan S. Bies For For Management 1c Elect Director Jack O. Bovender, Jr. For For Management 1d Elect Director Frank P. Bramble, Sr. For Against Management 1e Elect Director Pierre J. P. de Weck For For Management 1f Elect Director Arnold W. Donald For For Management 1g Elect Director Charles K. Gifford For For Management 1h Elect Director Linda P. Hudson For For Management 1i Elect Director Monica C. Lozano For For Management 1j Elect Director Thomas J. May For Against Management 1k Elect Director Brian T. Moynihan For For Management 1l Elect Director Lionel L. Nowell, III For Against Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Report on Climate Change Financing Risk Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder 8 Establish Other Governance Board Against Against Shareholder Committee BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 27, 2015 Meeting Type: Annual Record Date: DEC 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Gary A. Mecklenburg For For Management 1.10 Elect Director James F. Orr For For Management 1.11 Elect Director Willard J. Overlock, Jr. For For Management 1.12 Elect Director Claire Pomeroy For For Management 1.13 Elect Director Rebecca W. Rimel For For Management 1.14 Elect Director Bertram L. Scott For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Animal Testing and Plans for Against Against Shareholder Improving Welfare BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 02, 2015 Meeting Type: Annual Record Date: MAR 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director David J. Campisi For For Management 1.3 Elect Director James R. Chambers For For Management 1.4 Elect Director Marla C. Gottschalk For For Management 1.5 Elect Director Cynthia T. Jamison For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Nancy A. Reardon For For Management 1.8 Elect Director Wendy L. Schoppert For For Management 1.9 Elect Director Russell E. Solt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Proxy Access Right For For Management BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis Drapeau For For Management 1.2 Elect Director Robert M. Malchione For For Management 2 Ratify KPMG LLP as Auditors For For Management BIOGEN INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander J. Denner For For Management 1.2 Elect Director Caroline D. Dorsa For For Management 1.3 Elect Director Nancy L. Leaming For For Management 1.4 Elect Director Richard C. Mulligan For For Management 1.5 Elect Director Robert W. Pangia For For Management 1.6 Elect Director Stelios Papadopoulos For For Management 1.7 Elect Director Brian S. Posner For For Management 1.8 Elect Director Eric K. Rowinsky For For Management 1.9 Elect Director George A. Scangos For For Management 1.10 Elect Director Lynn Schenk For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Non-Employee Director Omnibus For For Management Stock Plan BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert J. Finocchio, Jr. For For Management 1b Elect Director Nancy H. Handel For For Management 1c Elect Director Eddy W. Hartenstein For For Management 1d Elect Director Maria M. Klawe For For Management 1e Elect Director John E. Major For For Management 1f Elect Director Scott A. McGregor For For Management 1g Elect Director William T. Morrow For For Management 1h Elect Director Henry Samueli For For Management 1i Elect Director Robert E. Switz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Andrew Ferrier as Director For For Management 1.2 Elect Kathleen Hyle as Director For For Management 1.3 Elect John E. McGlade as Director For For Management 2 Ratify Deloitte & Touche LLP s Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Adopt Goals to Reduce Deforestation in Against Against Shareholder Supply Chain C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 15, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Barrett For For Management 1.2 Elect Director Marc C. Breslawsky For For Management 1.3 Elect Director Herbert L. Henkel For For Management 1.4 Elect Director John C. Kelly For For Management 1.5 Elect Director David F. Melcher For For Management 1.6 Elect Director Gail K. Naughton For For Management 1.7 Elect Director Timothy M. Ring For For Management 1.8 Elect Director Tommy G. Thompson For For Management 1.9 Elect Director John H. Weiland For For Management 1.10 Elect Director Anthony Welters For For Management 1.11 Elect Director Tony L. White For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Sustainability, Including Against Against Shareholder GHG Goals 6 Require Independent Board Chairman Against Against Shareholder CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: JUL 30, 2014 Meeting Type: Annual Record Date: JUN 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Jens Alder For For Management 1B Elect Director Raymond J. Bromark For For Management 1C Elect Director Gary J. Fernandes For For Management 1D Elect Director Michael P. Gregoire For For Management 1E Elect Director Rohit Kapoor For For Management 1F Elect Director Kay Koplovitz For For Management 1G Elect Director Christopher B. Lofgren For For Management 1H Elect Director Richard Sulpizio For For Management 1I Elect Director Laura S. Unger For For Management 1J Elect Director Arthur F. Weinbach For For Management 1K Elect Director Renato (Ron) Zambonini For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CABLEVISION SYSTEMS CORPORATION Ticker: CVC Security ID: 12686C109 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph J. Lhota For For Management 1.2 Elect Director Thomas V. Reifenheiser For For Management 1.3 Elect Director John R. Ryan For For Management 1.4 Elect Director Steven J. Simmons For For Management 1.5 Elect Director Vincent Tese For For Management 1.6 Elect Director Leonard Tow For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management CABOT CORPORATION Ticker: CBT Security ID: 127055101 Meeting Date: MAR 12, 2015 Meeting Type: Annual Record Date: JAN 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. McGillicuddy For For Management 1.2 Elect Director John F. O'Brien For For Management 1.3 Elect Director Lydia W. Thomas For For Management 1.4 Elect Director Mark S. Wrighton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Non-Employee Director Stock For For Management Award Plan 4 Ratify Deloitte & Touche LLP as For For Management Auditors CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 05, 2014 Meeting Type: Annual Record Date: SEP 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Report on Political Contributions Against Against Shareholder CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B. D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director Jesse J. Greene, Jr. For For Management 1.5 Elect Director Jon M. Huntsman, Jr. For For Management 1.6 Elect Director Dennis A. Muilenburg For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Debra L. Reed For For Management 1.10 Elect Director Edward B. Rust, Jr. For For Management 1.11 Elect Director Susan C. Schwab For For Management 1.12 Elect Director Miles D. White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Review and Amend Human Rights Policies Against Against Shareholder 7 Amend Policies to Allow Employees to Against Against Shareholder Participate in Political Process with No Retribution CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael W. Bonney For For Management 1.4 Elect Director Michael D. Casey For For Management 1.5 Elect Director Carrie S. Cox For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Specialty Drug Pricing Risks Against Against Shareholder CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 22, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mitchell E. Daniels, Jr. For For Management 1b Elect Director Clifford W. Illig For For Management 1c Elect Director William B. Neaves For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander B. Cummings, For For Management Jr. 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Carl Ware For For Management 1l Elect Director John S. Watson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Charitable Contributions Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Prohibit Political Spending Against Against Shareholder 7 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 8 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 9 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts 10 Proxy Access Against For Shareholder 11 Require Independent Board Chairman Against Against Shareholder 12 Require Director Nominee with Against Against Shareholder Environmental Experience 13 Amend Bylaws Call Special Meetings Against For Shareholder CHIPOTLE MEXICAN GRILL, INC. Ticker: CMG Security ID: 169656105 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Charlesworth For For Management 1.2 Elect Director Kimbal Musk For For Management 1.3 Elect Director Montgomery F. (Monty) For For Management Moran 1.4 Elect Director Patrick J. Flynn For For Management 1.5 Elect Director Steve Ells For For Management 1.6 Elect Director Stephen Gillett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Eliminate Supermajority Vote For For Management Requirement 7 Provide Proxy Access Right For For Management 8 Adopt Proxy Access Right Against Against Shareholder 9 Require Shareholder Approval of Against Against Shareholder Specific Performance Metrics in Equity Compensation Plans 10 Stock Retention/Holding Period Against Against Shareholder 11 Pro-rata Vesting of Equity Awards Against For Shareholder 12 Report on Sustainability, Including Against Against Shareholder Quantitative Goals CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 20, 2014 Meeting Type: Annual Record Date: SEP 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Arun Sarin For For Management 1j Elect Director Steven M. West For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Establish Public Policy Board Committee Against Against Shareholder 6 Adopt Proxy Access Right Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Duncan P. Hennes For For Management 1c Elect Director Peter B. Henry For For Management 1d Elect Director Franz B. Humer For For Management 1e Elect Director Michael E. O'Neill For For Management 1f Elect Director Gary M. Reiner For For Management 1g Elect Director Judith Rodin For For Management 1h Elect Director Anthony M. Santomero For For Management 1i Elect Director Joan E. Spero For For Management 1j Elect Director Diana L. Taylor For For Management 1k Elect Director William S. Thompson, Jr. For For Management 1l Elect Director James S. Turley For For Management 1m Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Adopt Proxy Access Right For For Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Claw-back of Payments under Against Against Shareholder Restatements 8 Limits for Directors Involved with Against Against Shareholder Bankruptcy 9 Report on Certain Vesting Program Against Against Shareholder COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Edward D. Breen For For Management 1.4 Elect Director Joseph J. Collins For For Management 1.5 Elect Director J. Michael Cook For For Management 1.6 Elect Director Gerald L. Hassell For For Management 1.7 Elect Director Jeffrey A. Honickman For For Management 1.8 Elect Director Eduardo G. Mestre For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Ralph J. Roberts For For Management 1.11 Elect Director Johnathan A. Rodgers For For Management 1.12 Elect Director Judith Rodin For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Awards Against For Shareholder 6 Approve Recapitalization Plan for all Against Against Shareholder Stock to Have One-vote per Share CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John D. Correnti For For Management 1c Elect Director Robert J. Dennis For For Management 1d Elect Director Mark A. Emkes For For Management 1e Elect Director John D. Ferguson For For Management 1f Elect Director Damon T. Hininger For For Management 1g Elect Director C. Michael Jacobi For For Management 1h Elect Director Anne L. Mariucci For For Management 1i Elect Director Thurgood Marshall, Jr. For For Management 1j Elect Director Charles L. Overby For For Management 1k Elect Director John R. Prann, Jr. For For Management 1l Elect Director Joseph V. Russell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: MAR 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For For Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For For Management 1.6 Elect Director James H. Miller For For Management 1.7 Elect Director Josef M. Muller For For Management 1.8 Elect Director Thomas A. Ralph For For Management 1.9 Elect Director Caesar F. Sweitzer For For Management 1.10 Elect Director Jim L. Turner For For Management 1.11 Elect Director William S. Urkiel For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director Robert J. Bernhard For For Management 3 Elect Director Franklin R. Chang Diaz For For Management 4 Elect Director Bruno V. Di Leo Allen For For Management 5 Elect Director Stephen B. Dobbs For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Thomas J. Lynch For For Management 9 Elect Director William I. Miller For For Management 10 Elect Director Georgia R. Nelson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 13 Require Independent Board Chairman Against Against Shareholder CVR ENERGY, INC. Ticker: CVI Security ID: 12662P108 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bob G. Alexander For For Management 1.2 Elect Director SungHwan Cho For Withhold Management 1.3 Elect Director Carl C. Icahn For Withhold Management 1.4 Elect Director Andrew Langham For Withhold Management 1.5 Elect Director John J. Lipinski For Withhold Management 1.6 Elect Director Courtney Mather For Withhold Management 1.7 Elect Director Stephen Mongillo For Withhold Management 1.8 Elect Director Andrew Roberto For Withhold Management 1.9 Elect Director James M. Strock For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 25, 2015 Meeting Type: Annual Record Date: MAY 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Francis S. Blake For For Management 1d Elect Director Roy J. Bostock For For Management 1e Elect Director John S. Brinzo For For Management 1f Elect Director Daniel A. Carp For For Management 1g Elect Director David G. DeWalt For For Management 1h Elect Director Thomas E. Donilon For For Management 1i Elect Director William H. Easter, III For For Management 1j Elect Director Mickey P. Foret For For Management 1k Elect Director Shirley C. Franklin For For Management 1l Elect Director David R. Goode For For Management 1m Elect Director George N. Mattson For For Management 1n Elect Director Douglas R. Ralph For For Management 1o Elect Director Sergio A.L. Rial For For Management 1p Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Adopt Share Retention Policy For Against Against Shareholder Senior Executives DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 16, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E. Alexander For For Management 1b Elect Director Antonio Carrillo For For Management 1c Elect Director Pamela H. Patsley For For Management 1d Elect Director Joyce M. Roche For For Management 1e Elect Director Ronald G. Rogers For For Management 1f Elect Director Wayne R. Sanders For For Management 1g Elect Director Dunia A. Shive For For Management 1h Elect Director M. Anne Szostak For For Management 1i Elect Director Larry D. Young For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers 5 Report on Human Rights Risks is Sugar Against Against Shareholder Supply Chain DUPONT FABROS TECHNOLOGY, INC. Ticker: DFT Security ID: 26613Q106 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Coke For For Management 1.2 Elect Director Lammot J. du Pont For For Management 1.3 Elect Director Thomas D. Eckert For For Management 1.4 Elect Director Christopher P. Eldredge For For Management 1.5 Elect Director Hossein Fateh For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Mary M. Styer For For Management 1.8 Elect Director John T. Roberts, Jr. For For Management 1.9 Elect Director John H. Toole For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: MAY 13, 2015 Meeting Type: Proxy Contest Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Lamberto Andreotti For Did Not Vote Management 1.2 Elect Director Edward D. Breen For Did Not Vote Management 1.3 Elect Director Robert A. Brown For Did Not Vote Management 1.4 Elect Director Alexander M. Cutler For Did Not Vote Management 1.5 Elect Director Eleuthere I. du Pont For Did Not Vote Management 1.6 Elect Director James L. Gallogly For Did Not Vote Management 1.7 Elect Director Marillyn A. Hewson For Did Not Vote Management 1.8 Elect Director Lois D. Juliber For Did Not Vote Management 1.9 Elect Director Ellen J. Kullman For Did Not Vote Management 1.10 Elect Director Ulf M. Schneider For Did Not Vote Management 1.11 Elect Director Lee M. Thomas For Did Not Vote Management 1.12 Elect Director Patrick J. Ward For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Did Not Vote Shareholder 5 Report on Herbicide Use on GMO Crops Against Did Not Vote Shareholder 6 Establish Committee on Plant Closures Against Did Not Vote Shareholder 7 Repeal Amendments to the Company's Against Did Not Vote Shareholder Bylaws Adopted Without Stockholder Approval After August 12, 2013 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Nelson Peltz For For Shareholder 1.2 Elect Director John H. Myers For For Shareholder 1.3 Elect Director Arthur B. Winkleblack For Withhold Shareholder 1.4 Elect Director Robert J. Zatta For Withhold Shareholder 1.5 Management Nominee - Lamberto Andreotti For For Shareholder 1.6 Management Nominee - Edward D. Breen For For Shareholder 1.7 Management Nominee - Eleuthere I. du For For Shareholder Pont 1.8 Management Nominee - James L. Gallogly For For Shareholder 1.9 Management Nominee - Marillyn A. Hewson For For Shareholder 1.10 Management Nominee - Ellen J. Kullman For For Shareholder 1.11 Management Nominee - Ulf M. Schneider For For Shareholder 1.12 Management Nominee - Patrick J. Ward For For Shareholder 2 Ratify Auditors None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy None For Shareholder 5 Report on Herbicide Use on GMO Crops None Against Shareholder 6 Establish Committee on Plant Closures None Against Shareholder 7 Repeal Amendments to the Company's For For Shareholder Bylaws Adopted Without Stockholder Approval After August 12, 2013 EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fred D. Anderson For For Management 1b Elect Director Anthony J. Bates For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Jonathan Christodoro For For Management 1e Elect Director Scott D. Cook For For Management 1f Elect Director John J. Donahoe For For Management 1g Elect Director David W. Dorman For For Management 1h Elect Director Bonnie S. Hammer For For Management 1i Elect Director Gail J. McGovern For For Management 1j Elect Director Kathleen C. Mitic For For Management 1k Elect Director David M. Moffett For For Management 1l Elect Director Pierre M. Omidyar For For Management 1m Elect Director Thomas J. Tierney For For Management 1n Elect Director Perry M. Traquina For For Management 1o Elect Director Frank D. Yeary For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against For Shareholder 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Gender Pay Gap Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Jose E. Almeida For For Management 1.1b Elect Director Michael W. Brown For For Management 1.1c Elect Director Donald J. Carty For For Management 1.1d Elect Director Randolph L. Cowen For For Management 1.1e Elect Director James S. DiStasio For For Management 1.1f Elect Director John R. Egan For For Management 1.1g Elect Director William D. Green For For Management 1.1h Elect Director Edmund F. Kelly For For Management 1.1i Elect Director Jami Miscik For For Management 1.1j Elect Director Paul Sagan For For Management 1.1k Elect Director David N. Strohm For For Management 1.1l Elect Director Joseph M. Tucci For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 03, 2015 Meeting Type: Annual Record Date: NOV 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. F. Golden For For Management 1.2 Elect Director W. R. Johnson For For Management 1.3 Elect Director C. Kendle For For Management 1.4 Elect Director J. S. Turley For For Management 1.5 Elect Director A. A. Busch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Report on Sustainability, Including Against Against Shareholder GHG Goals 7 Report on Political Contributions Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266R108 Meeting Date: JAN 26, 2015 Meeting Type: Annual Record Date: NOV 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill G. Armstrong For For Management 1.2 Elect Director J. Patrick Mulcahy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Sustainable Palm Oil Policy Against Against Shareholder ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen S. Bateman For For Management 1b Elect Director Patrick J. Condon For For Management 1c Elect Director Leo P. Denault For For Management 1d Elect Director Kirkland H. Donald For For Management 1e Elect Director Gary W. Edwards For For Management 1f Elect Director Alexis M. Herman For For Management 1g Elect Director Donald C. Hintz For For Management 1h Elect Director Stuart L. Levenick For For Management 1i Elect Director Blanche L. Lincoln For For Management 1j Elect Director Karen A. Puckett For For Management 1k Elect Director W. J. 'Billy' Tauzin For For Management 1l Elect Director Steven V. Wilkinson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Include Carbon Reduction as a Against Against Shareholder Performance Measure for Senior Executive Compensation EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Janet F. Clark For For Management 1.1b Elect Director Charles R. Crisp For For Management 1.1c Elect Director James C. Day For For Management 1.1d Elect Director H. Leighton Steward For For Management 1.1e Elect Director Donald F. Textor For For Management 1.1f Elect Director William R. Thomas For For Management 1.1g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder 5 Report on Methane Emissions Management Against Against Shareholder and Reduction Targets EQUITY LIFESTYLE PROPERTIES, INC. Ticker: ELS Security ID: 29472R108 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip Calian For For Management 1.2 Elect Director David Contis For For Management 1.3 Elect Director Thomas Dobrowski For For Management 1.4 Elect Director Thomas Heneghan For For Management 1.5 Elect Director Marguerite Nader For For Management 1.6 Elect Director Sheli Rosenberg For For Management 1.7 Elect Director Howard Walker For For Management 1.8 Elect Director Gary Waterman For For Management 1.9 Elect Director William Young For For Management 1.10 Elect Director Samuel Zell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EVERBANK FINANCIAL CORP Ticker: EVER Security ID: 29977G102 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Clements For For Management 1.2 Elect Director Merrick R. Kleeman For For Management 1.3 Elect Director W. Radford Lovett, II For For Management 1.4 Elect Director Arrington H. Mixon For For Management 1.5 Elect Director Scott M. Stuart For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Larry R. Faulkner For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Henrietta H. Fore For For Management 1.7 Elect Director Kenneth C. Frazier For For Management 1.8 Elect Director Douglas R. Oberhelman For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Rex W. Tillerson For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder 6 Require Director Nominee with Against Against Shareholder Environmental Experience 7 Increase the Number of Females on the Against Against Shareholder Board 8 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 11 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: 320517105 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Carter For For Management 1.2 Elect Director John C. Compton For For Management 1.3 Elect Director Mark A. Emkes For For Management 1.4 Elect Director Corydon J. Gilchrist For For Management 1.5 Elect Director Vicky B. Gregg For For Management 1.6 Elect Director D. Bryan Jordan For For Management 1.7 Elect Director R. Brad Martin For For Management 1.8 Elect Director Scott M. Niswonger For For Management 1.9 Elect Director Vicki R. Palmer For For Management 1.10 Elect Director Colin V. Reed For For Management 1.11 Elect Director Cecelia D. Stewart For For Management 1.12 Elect Director Luke Yancy, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maxine Clark For For Management 1b Elect Director Alan D. Feldman For For Management 1c Elect Director Jarobin Gilbert Jr. For For Management 1d Elect Director Richard A. Johnson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 11, 2015 Meeting Type: Annual Record Date: JAN 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter K. Barker For For Management 1b Elect Director Mariann Byerwalter For For Management 1c Elect Director Charles E. Johnson For For Management 1d Elect Director Gregory E. Johnson For For Management 1e Elect Director Rupert H. Johnson, Jr. For For Management 1f Elect Director Mark C. Pigott For For Management 1g Elect Director Chutta Ratnathicam For For Management 1h Elect Director Laura Stein For For Management 1i Elect Director Seth H. Waugh For For Management 1j Elect Director Geoffrey Y. Yang For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 22, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director W. Geoffrey Beattie For For Management A2 Elect Director John J. Brennan For For Management A3 Elect Director James I. Cash, Jr. For For Management A4 Elect Director Francisco D'Souza For For Management A5 Elect Director Marijn E. Dekkers For For Management A6 Elect Director Susan J. Hockfield For For Management A7 Elect Director Jeffrey R. Immelt For For Management A8 Elect Director Andrea Jung For For Management A9 Elect Director Robert W. Lane For For Management A10 Elect Director Rochelle B. Lazarus For For Management A11 Elect Director James J. Mulva For For Management A12 Elect Director James E. Rohr For For Management A13 Elect Director Mary L. Schapiro For For Management A14 Elect Director Robert J. Swieringa For For Management A15 Elect Director James S. Tisch For For Management A16 Elect Director Douglas A. Warner, III For For Management B1 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation B2 Ratify KPMG LLP as Auditors For For Management C1 Provide for Cumulative Voting Against For Shareholder C2 Provide Right to Act by Written Consent Against Against Shareholder C3 Select One Director from Ranks of Against Against Shareholder Retirees C4 Adopt Holy Land Principles Against Against Shareholder
